Citation Nr: 0715718	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-40 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a left ankle disorder. 

2.  Entitlement to service connection for a left ankle 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from December 1969 to 
November 1971.  

The issue of entitlement to service connection for a left 
ankle disorder was previously denied by a Department of 
Veterans Affairs (VA) rating decision of March 1972.  The 
veteran was notified of this determination and of his 
procedural and appellate rights by VA letter dated in March 
1972; however, he did not appeal that decision within one 
year of the notice thereof, and it became final.  

This current matter comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating action of 
July 2003, by the Waco, Texas, Regional Office (RO), which 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim of entitlement to 
service connection for a left ankle disorder.  The veteran 
perfected a timely appeal of that decision.  

Although the RO, in its May 2005 supplemental statement of 
the case (SSOC), determined that new and material evidence 
had been submitted to warrant reopening the veteran's claim 
for service connection for a left ankle disorder, the Board 
must initially determine whether new and material evidence 
has been submitted regardless of the RO's actions.  Jackson 
v. Principi, 265 F.3d 1366 (2001).  

The issue of entitlement to service connection for a left 
ankle disorder is being reopened and REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  By a rating decision in March 1972, the RO denied the 
veteran's claim for service connection for a left ankle 
disorder; the veteran did not initiate an appeal of that 
determination within one year of the notification thereof.  

2.  Evidence added to the record since the March 1972 rating 
decision is new and raises a reasonable possibility of 
substantiating the veteran's claim of entitlement to service 
connection for a left ankle disorder.  


CONCLUSIONS OF LAW

1.  The March 1972 rating decision that denied service 
connection for a left ankle disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).  

2.  New and material evidence has been received since the 
RO's March 1972 rating decision which denied service 
connection for hearing loss; thus, the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In light of the favorable finding with regard to the issue of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for a left ankle 
disorder, and the finding that remand for additional 
development of the claim on the merits is required, the Board 
finds that further discussion of VCAA compliance is not 
warranted at this time.  


II.  Pertinent Laws, Regulations, and Court Precedents.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred or aggravated during active service.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2006).  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also Rose 
v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, under 
38 C.F.R. § 3.303(b), service connection may be awarded for a 
"chronic" condition when: (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

When the RO has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7104(c) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.156 (2006).  

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A (f) (West 2002 & Supp. 2006).  

The Board also notes that the implementing regulations modify 
the definition of new and material evidence and provide for 
assistance to a claimant on claims to reopen.  38 C.F.R. 
§§ 3.156(a), 3.159(c).  However, the regulation provisions 
affecting the adjudication of claims to reopen a finally 
decided claim are applicable only to claims received on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  In this 
case, the Board notes that the veteran's request to reopen 
the previously denied claim of service connection for a left 
ankle disorder was received after August 29, 2001; therefore, 
the Board must apply the revised provisions, including 
insofar as the new definition of what constitutes new and 
material evidence.  

Under the revised 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  The credibility of new evidence is 
assumed for the limited purpose of determining whether it is 
material.  Justus v. Principi, 3 Vet. App. 510 (1992).  


III.  Factual background.

The records indicate that the veteran served on active duty 
from December 1969 to November 1971.  The service medical 
records do not reflect any complaints, findings or diagnosis 
of a left ankle disorder.  

By a rating action of March 1972, the RO denied the veteran's 
claim of entitlement to service connection for a left ankle 
disorder; that decision was based on a finding that an ankle 
problem was not shown by the evidence of record.  The veteran 
did not appeal that determination within one year of the 
notification thereof, and it became final.  

Medical evidence of record, including VA as well as private 
treatment reports, dated from February 1980 to August 1995, 
are negative for any clinical findings of a left ankle 
disorder.  

In a statement in support of claim (VA Form 21-4138), dated 
in May 2002, the veteran sought to reopen his claim for 
service connection for a left ankle disorder.  Submitted in 
support of the veteran's claim were VA progress notes, dated 
from April 2001 to August 2002, reflecting treatment for 
unrelated disabilities.  These records do not reflect any 
findings or treatment for a left ankle disorder.  Also 
submitted were treatment reports from Dr. Karina Loya, dated 
from March 2002 to August 2002.  During a clinical visit in 
March 2002, the veteran complained of ankle pain.  The 
veteran described a deep aching pain in the left ankle and 
midfoot region, and in the right midfoot region.  X-ray study 
of the ankles revealed no fracture or dislocations; however, 
there was decrease and uneven ankle joint space on the left.  

The veteran was afforded a VA examination in May 2003.  The 
veteran reported having chronic left ankle pain since he 
suffered an injury in service in the 1970's; he complained of 
weakness, stiffness, occasional swelling, instability, 
fatigability, and lack of endurance due to limited 
weightbearing.  The veteran reported experiencing moderate 
pain in the left ankle lasting up to one to two hours every 
day.  The veteran indicated that his symptoms were aggravated 
by standing, walking, weight bearing, and cold weather; he 
noted that the symptoms were relieved by rest and pain 
medications.  Following an evaluation, the veteran was 
diagnosed with left ankle arthralgia, remote history of 
injury with residual.  The examiner stated that there was no 
evidence in the claims file regarding the left ankle injury 
or problems related to the left ankle.  The veteran, however, 
is known to have pes planus of both feet.  At this time, 
evidence was not sufficient to relate the veteran's left 
ankle condition to pes planus.  

Of record is a lay statement from M.E.E., dated in July 2004, 
who claimed to have gone through basic training with the 
veteran; he noted that basic training and Advance Individual 
training occurred at Fort Lewis, in Washington State.  M.E.E. 
noted that the veteran injured his left ankle while doing the 
1 mile run during the final PT test.  He also related that 
the veteran went on sick call; and, he noted that the 
veteran's military occupational specialty had to be changed 
as a result of his left ankle injury.  

In another lay statement, dated in July 2004, M.L.J indicated 
that he completed his last P.T. test with the veteran; he 
attested to the fact that the veteran injured his left ankle 
during the 1 mile run test at Fort Lewis, in Washington.  

Of record is a treatment report from Dr. R. Bishara, dated in 
August 2004, indicating that the veteran was seen for 
evaluation of his left ankle; he stated that he has had 
trouble with the ankle for many years.  The veteran indicated 
that the ankle now hurts all the time, worse with weight 
bearing.  He also noted that the ankle occasionally swells 
and had some limited motion.  Following an evaluation, Dr. 
Bishara indicated that he thought that the veteran's symptoms 
were basically due to early osteoarthritis.  Medical records 
from Dr. Bishara, dated from June 2004 to November 2004, show 
that the veteran received clinical attention and treatment 
for several disabilities, including chronic left ankle pain.  


IV.  Legal analysis-N&M-S/C for a left ankle disorder.

The evidence received after March 1972 is presumed credible 
for the purposes of reopening the veteran's claim unless it 
is inherently false or untrue, or it is beyond the competence 
of the person making the assertion.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-
76.  

The Board finds that the newly received medical records are 
both new and material.  In the instant case, the additional 
evidence includes a current diagnosis of a left ankle 
disorder, including osteoarthritis, left ankle.  In the March 
1972 rating decision, it was essentially found that there was 
no evidence of a left ankle disability.  Thus, evidence of a 
current disability was not previously of record and the new 
medical evidence is relevant and establishes a previously 
unestablished fact.  For this reason, the Board finds that 
new and material has been submitted.  Accordingly, the 
veteran's claim of entitlement to service connection for a 
left ankle disorder is reopened.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  


ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a left ankle disorder, the 
appeal to this extent is allowed, subject to further action 
as discussed hereinbelow.


REMAND

The current evidence of record shows that the veteran carries 
a diagnosis of left ankle arthralgia, remote history of 
injury with residual.  In May 2003, a VA examiner offered an 
opinion regarding the etiology of the veteran's left ankle 
disorder.  At that time, it was noted that x-ray finding of 
the left ankle was normal.  And, the VA examiner noted that 
there was no evidence of record of the left ankle injury or 
problems related to the left ankle in service.  The examiner 
noted that the veteran had been treated for pes planus in 
service; however, the examiner concluded that the evidence 
was not sufficient to relate the left ankle "condition" to 
the service-connected pes planus.  The examiner noted a 
diagnosis of "left ankle arthralgia, remote history of 
injury with residual."

A subsequent received private treatment report, dated in 
August 2004, reflect a diagnosis of osteoarthritis in the 
left ankle.  And, lay statement from individuals who served 
on active duty with the veteran attested to the injury to his 
left ankle in the early 1970's.  

The Board finds the May 2003 VA medical opinion to be 
somewhat contradictory in that the examiner appeared to 
suggest in the diagnosis that the veteran had left ankle 
arthralgia due to the reported injury in service, but also 
specifically discussed in the text that there was no record 
of an injury or problems in service.  Furthermore, the 
medical record as a whole appears inconsistent in that x-rays 
in May 2003 were found to be normal, but a private physician 
found evidence of early arthritic changes in August 2004.  
That private physician also noted a history of a remote 
injury, but it was not specified whether or not that injury 
occurred in service.

The VCAA specifically provides that VA's statutory duty to 
assist the veteran with his claim includes, when necessary to 
decide his case, providing a medical examination or obtaining 
a clarifying medical opinion.  See 38 U.S.C.A. § 5103A (d) 
(West 2002 & Supp. 2006).  See, too, Hyder v. Derwinski, 1 
Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

To clarify the nature and etiology of the veteran's current 
left ankle disorder, he should be scheduled for another VA 
orthopedic examination, to include an adequate opinion.  
Because the Board cannot generate its own medical conclusions 
for use in adjudication, see, e.g., Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991), the veteran should undergo a VA 
examination for the purpose of clarifying the etiology of his 
current left ankle disorder.  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions: 

1.  The RO must review the claims file 
and send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which satisfies the 
requirements of the Court's holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and Dingess v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for his 
left ankle disorder, not already 
associated with the claims file.  

3.  The RO should arrange for the veteran 
to be provided with an orthopedic 
examination to determine whether he 
currently has a left ankle disorder that 
is etiologically related to service or to 
a service-connected disability.  The 
veteran's claims file should be made 
available to and reviewed by the 
examiner.  All indicated tests and 
studies should be performed and all 
findings reported in detail.  The 
examiner should identify all left ankle 
disorder(s) found.  Following a review of 
the claims folder, including the 
treatment records from Dr. Bishara, as 
well as the two lay statements dated in 
July 2004, the examiner should provide an 
opinion as to whether any left ankle 
disorder found is at least as likely as 
not due to, caused by, or aggravated by 
his service-connected pes planus, or any 
other service-connected disability, or 
otherwise related to active service?  The 
examiner should provide an explanation as 
to how he or she reached that opinion.  
The examiner should provide a rationale 
for any opinion expressed.  If the 
examiner is unable to formulate an 
opinion without resort to speculation, 
this should be so noted.  

4.  The RO should then conduct a de novo 
review the entire record and readjudicate 
the veteran's claim.  If the 
determination remain adverse to the 
veteran, both he and his representative 
should be provided a supplemental 
statement of the case (SSOC).  They 
should be afforded a reasonable period in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate review, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


